Name: 86/616/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the fresh and processed fruit and vegetable, flower and ornamental plant sector submitted by the Government of the Federal Republic of Germany for the Land of Rhineland-Palatinate pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  plant product;  regions of EU Member States
 Date Published: 1986-12-20

 Avis juridique important|31986D061686/616/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the fresh and processed fruit and vegetable, flower and ornamental plant sector submitted by the Government of the Federal Republic of Germany for the Land of Rhineland-Palatinate pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 361 , 20/12/1986 P. 0037*****COMMISSION DECISION of 10 December 1986 approving an addendum to the programme relating to the fresh and processed fruit and vegetable, flower and ornamental plant sector submitted by the Government of the Federal Republic of Germany for the Land of Rhineland-Palatinate pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (86/616/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 18 April 1986 the Government of the Federal Republic of Germany forwarded an addendum to the programme approved by Commission Decision 80/169/EEC (3), relating to the fruit and vegetable sector in the Land of Rhineland-Palatinate, and on 28 August 1986 supplied supplementary information; Whereas the addendum to the programme concerns the rationalization and development of the intake, storage, treatment, and packing of fresh fruit and vegetables, flowers and ornamental plants, and of the processing of fruit and vegetables with the exception of fruit and vegetable juices, so as to make the sector more competitive and add value to its output; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of the addendum cannot relate to products not covered by Annex II to the Treaty; Whereas, at this stage, the particulars relating to harvesting equipment contained in the programme are insufficient to serve as the basis for a favourable Commission Decision pursuant to the second paragraph of Article 5 of Regulation (EEC) No 355/77; Whereas the addendum to the programme contains enough of the details specified in Article 3 of Regulation (EEC) No 355/77 to show that the objectives of Article 1 of the said Regulation can be attained in the fresh and processed fruit and vegetables (with the exception of fruit and vegetable juices), flower, and ornamental plant sector; whereas the time laid down for implementing the addendum does not exceeed the period specified in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the fresh and processed fruit and vegetable (with the exception of fruit and vegetables juices), flower, and ornamental plant sector, notified on 18 April 1986 and supplemented on 28 August 1986 by the Government of the Federal Republic of Germany, is hereby approved with the exception of the investments relating to harvesting equipment and to products not covered by Annex II. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 36, 13. 2. 1980, p. 27.